Per Curiam:

In this appeal from a judgment sustaining a demurrer to' a petition the plaintiff asks the court to review proceedings in other actions, but they are not set out or abstracted and therefore they can not be examined.
Various documents are referred to in the abstract as exhibits, designated by letters A to H, but we have no information of the contents of the papers referred to. This is also true of a decree, motion, notice and various journal entries to which reference is made without stating their purport. In like manner a stenographer’s report of a trial is mentioned but no such report, or abstract of its contents, is given, nor is it stated how it was material to the hearing upon a demurrer to the petition.
It seems from the argument that the plaintiff sought in this action to recover damages for alleged misconduct of a district judge, attorneys and others in other actions and proceedings, but the ruling of the learned *323judge pro tem upon the demurrer must be presumed to be correct in the absence of the petition or its substance and the grounds upon which it was challenged.
No error being shown the judgment is affirmed.